DETAILED ACTION
Claims 1-22 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 23, 2021.
Applicant's election with traverse of Group I claims 1-16 in the reply filed on March 23, 2021 is acknowledged.  The traversal is on the ground(s) that the Action has not shown that a serious burden would be imposed upon the Examiner if all the claims were search and Examiner together. Applicant argues that the action provided no evidence or reasoning to show that the requisite serious burden exists. Applicant argues that Groups I and II would not present an undue burden on the Examiner because a search for product in Group I would yield references that detail the method of how to use such products. Applicant further argues that Groups II and III would not present an undue burden on the Examiner because a search for the apparatus in Group III would yield references that detail the process for its practices. Finally Applicant argues that that Groups I and III would not present an undue burden on the Examiner because a . This is not found persuasive because the Examiner maintains that an undue burden exist. An undue burden exist because each of Groups I, II and II have acquired separate status in view of their different classification and different field of search. A search for a product of Group I would not necessarily yield art relevant to the polishing of a silicon dioxide film of Group II. A further search of additional classifications and search terms outside the scope of Group I would be necessary to address the limitations of Group II. A search for a product of Group I would not necessarily yield art relevant to the polishing system of Group III which requires a polishing pad. A further search of additional classifications and search terms outside the scope of Group I would be necessary to address the limitations of Group III. A search for an apparatus of Group III would not necessarily yield art relevant to the polishing of a silicon dioxide film. A further search of additional classifications and search terms outside the scope of Group III would be necessary to address the limitations of Group II. The Examiner maintains that a search of one group would not necessarily provide relevant art from a separate group and would present an undue burden as the Examiner would need to search a plurality of additional terms and classification areas. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 0.01 wt% to 20 wt%, and the claim also recites from 0.05 wt to 10 wt% and from 0.1 wt% to 5 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 5-6 are rejected based on their dependency to claim 4.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation from 0.01 wt% to 2.00 wt%, and the claim also recites from 0.025 wt% to 1.0 wt% and form 0.05 wt% to 0.5 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation from 0.0001 wt% to 2.0 wt%, and the claim also recites 0.001wt% to 1.0 wt% and from 0.0025wt% to 0.25 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is rejected based on its dependency to claim 9.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation from 0.001 wt% to 2.0 wt%, and the claim also recites from 0.0025 w% to 1.0 wt% and form 0.05 wt% to 0.5 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required In addition claim 11 recited the claimed ranges in lines 4-5 and again at the end of the claim in lines 25-27 (page 8).
Claims 12-13 are rejected based on their dependency to claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al (U.S. Patent Application Publication 2017/0283673) in view of TAWARAZAKO et al (WO 2016/159167 as evidenced by the English equivalents US 2018/0105428) and YOSHIZAKI (U.S. Patent Application Publication 2016/0108284).
With regards to claim 1, Zhou discloses a chemical mechanical polishing composition comprising at least one ceria coated inorganic oxide particles (Paragraphs [0061]-[0064]); at least one solvent (Paragraphs [0029], [0108] discloses water); optionally a biocide (Paragraph [0128]-[0129]); optionally, at least one pH adjuster (Paragraphs [0112]-[0113]), wherein the composition has a pH of from 2 to 12 (Paragraph [0114]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
However Zhou does not explicitly disclose at least one nitrogen containing aromatic heterocyclic compound and at least one non-ionic organic molecule having more than one hydroxyl functional group.
Tawarazako discloses a chemical mechanical polishing composition comprising at least one ceria coated inorganic oxide particle (Paragraph [0099]) and at least one nitrogen containing aromatic heterocyclic compound (Paragraph [0233]) at least one solvent (Paragraph [0215]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Zhou to include at least one nitrogen containing aromatic heterocyclic compound as rendered obvious by Tawarazako because the reference of Tawarazako teaches that the compound can suppress erosion of the base to be polished (Paragraph [0233]) and one of ordinary skill in the at prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the compound as rendered obvious by Tawarazako. MPEP 2143D
Yoshizaki discloses a chemical mechanical polishing composition comprising abrasive grains (Paragraph [0058]) and at least one nonionic organic molecule having more than one hydroxyl functional group (Paragraphs [0019]-[0022]). 
It would have been prima facie
With regards to claims 2-3, the modified teachings of Zhou teaches wherein the pH of the composition is from 2 to about 12, preferable from about 4 to about 7 (Zhou Paragraph [0114]) which overlaps Applicant’s claimed amounts of from 3 to 10 and from 4 to 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 4-7, the modified teachings of Zhou discloses wherein the ceria coated inorganic oxide particles are at least one selected from the group consisting of ceria coated core particle wherein the core particles may be silica, alumina, titania and zirconia (Zhou Paragraphs [0061]-[0064]) which renders obvious at least one selected from the group consisting of ceria-coated colloidal silica, ceria-coated high purity colloidal silica, ceria-coated alumina, ceria-coated titania, ceria-coated zirconia particles and combinations thereof; the abrasive are present in amounts of 0.01 wt%- 20 wt% preferable 0.05 to 5 wt% (Zhou Paragraph [0109]) which overlaps Applicant’s claimed ranges of from 0.01 wt.% to 20 wt.%., from 0.05 wt.% to 10 wt.%, and from 0.1 wt.% to 5 wt.%.
With regards to claim 8, the modified teachings of Zhou renders obvious wherein the at least one solvent is selected from the group consisting of deionized (Dl) water, distilled water, and an alcohol-containing organic solvent (Zhou Paragraph [0108] discloses water Tawarazako Paragraph [0215] discloses deionized water).
With regards to claims 9-10, the modified teachings of Zhou discloses at least one nitrogen containing aromatic heterocyclic compound can be from the group comprising: imidazole, benzotriazole, benzothiazole; tetrazole;1,2,3,4-tetrazole, 5-
With regards to claims 11-13,
With regards to claim 15, the modified teachings of Zhou discloses wherein the composition further comprise from 0.0001 wt% to about 5 wt% of the pH adjust agent (Zhou Paragraph [0113]) which overlaps Applicant’s claimed amount of from 0 to 1 wt%; wherein the pH adjusting agent is selected from the group consisting of nitric acid, hydrochloric acid, sulfuric acid, phosphoric acid, other inorganic or organic acids, and mixtures thereof for acidic pH conditions; or selected from the group consisting of sodium hydride, potassium hydroxide, ammonium hydroxide, tetraalkyl ammonium hydroxide, organic quaternary ammonium hydroxide compounds, organic amines, and combinations thereof for alkaline pH conditions (Zhou Paragraph [0112], Tawarazako Paragraph [0236]-[0238]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al (U.S. Patent Application Publication 2017/0283673) in view of TAWARAZAKO et al (WO 2016/159167 as evidenced by the English equivalents US 2018/0105428) and YOSHIZAKI (U.S. Patent Application Publication 2016/0108284), as applied to claims 1-13 and 15, in further view of LUO et al (U.S. Patent Application Publication 2002/0025762).
With regards to claim 14, the modified teaching of Zhou renders obvious the limitations of claim 1 including the inclusion of a biocide (biological growth inhibitor
However the modified teachings of Zhou does not explicitly disclose wherein the composition further comprises from 0.0001 wt.% to 0.05 wt.% of the biocide, wherein the biocide comprises 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl- -isothiazolin-3-one.
Luo discloses a polishing composition comprising a biocide wherein the composition comprises from 0.001 to 1 wt% of the biocide (Claims 11-12) which overlaps Applicant’s claimed amount of  0.0001 wt.% to 0.05 wt.% of the biocide, wherein the biocide comprises 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl- -isothiazolin-3-one (Paragraph [0006]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Zhou to include the biocide a rendered obvious by Luo because the reference of Luo teaches that such biocides can preserve the abrasive slurries without detrimental affecting the polishing of the semiconductor wafer (Paragraph [0005]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the biocide as rendered obvious by Luo. MPEP 2143D

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al (U.S. Patent Application Publication 2017/0283673) in view of TAWARAZAKO et al (WO 2016/159167 as evidenced by the English equivalents US 2018/0105428) and YOSHIZAKI (U.S. Patent Application Publication 2016/0108284), as applied to claims 1-.
With regards to claim 16, the modified teachings of Zhou renders obvious wherein the composition comprise ceria coated silica (Zhou Paragraphs [0061]-[0064]), the at least one nitrogen-containing aromatic heterocyclic compound is selected from the group consisting of benzotriazole and its derivatives, 2-aminobenzimidazole and its derivatives, amitrole and its derivatives, triazole and its derivatives and combinations thereof (Tawarazako Paragraph [0233]); and the at least one non-ionic organic molecule having more than one hydroxyl functional group is selected from the group consisting of Dulcitol, D-sorbitol, Maltitol, Lactitol, and combinations thereof (Yoshizaki Paragraph [0021]-[0022]).
The modified teachings of Zhou does not explicitly disclose wherein the composition comprises ceria coated colloidal silica particles.
Shi discloses a polishing composition comprising ceria coated colloidal silica particles (Paragraphs [0067], [0078]-[0084]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Zhou to include the ceria coated colloidal silica particles a rendered obvious by Shi because the reference of Shi teaches that such ceria coated colloidal silica particles can provide for high polishing rates at low concentrations (Paragraphs [0078], [0082]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713